DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 41-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ amendments to claims 55 and 56 overcome the objections to them.  Applicants’ amendments to claims 49 and 50 overcome their rejection under 35 U.S.C. § 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,725,999 to Luevano and U.S. Pat. No. 3708055 to Miller.
With respect to claim 41, Luevano discloses 
a frame (see numeral 34 in Fig. 1 and Fig. 4C; and col. 2, lines 63-64);


a first conveying apparatus extending at least from a proximal end adjacent the frame (see numeral 30 in Fig. 1 and col. 2, line 60) and extending to a first distal end (see left side of conveyor 30 in Fig. 4a)

a second conveying apparatus connected to the frame adjacent the proximal end and extending to a second distal end (see numeral 20 in Fig. 1 and col. 2, lines 55-56), 

wherein the second distal end (56) is movable from a first position proximate the first distal end to a second position above the first conveying apparatus (see Figs. 4a and 4b and col. 2, lines 57-62).  
Luevano does not disclose a safety mechanism configured to prevent movement of the second conveying apparatus from the second position.  Miller teaches a safety mechanism configured to prevent movement of the second conveying apparatus from the second position (see numeral 29 in Fig. 2 and col. 4, lines 21-22).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Luevano with the teachings of Miller to secure equipment in a position certain when important to the operation.  It is the use of a known technique to improve a similar device.  In addition, applicant’s specification states the safety mechanism in the application is known in the art (see [0033] last sentence, see MPEP 2129 Admissions as Prior Art).

With respect to claim 42, Luevano discloses the second conveying apparatus (20) is a chute (see numeral 20 in Fig. 1 and see Figs. 4a and 4b and col. 2, lines 57-62).

With respect to claim 43, Luevano discloses wherein the second conveying apparatus includes a roller bed (see numeral 20 in Fig. 1 and col. 5, lines 23 to 25).

Claims 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Luevano and Miller as set out above in view of U.S. Pat. No.8,562,276 to Helmner.
With respect to claim 44, Luevano and Miller disclose all the claim language but do not disclose at least one adjustable member configured to move the second distal end to the second position.
Helmner teaches at least one adjustable member configured to move the second distal end to the second position ( see numeral 256 in Fig. 23 and col. 27, lines 65, 66).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Helmner with the disclosure of Luevano to provide better control over the chute.

With respect to claim 45, Luevano, Miller and Helmner disclose all the claim language but not yet discussed is the safety mechanism is configured to prevent adjustment of the adjustable member.  
Miller teaches a safety mechanism configured to prevent adjustment of the adjustable member (see numeral 29 in Fig. 2 and col. 4 line 22-27).  In addition, applicant’s specification states “…safety mechanism known in the art that may prevent conveying apparatus 46 from moving…”.  Accordingly, the safety mechanism for preventing adjustment is recognized as known known in the art (see [0033] last sentence, see MPEP 2129 Admissions as Prior Art).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Miller with the disclosures of Luevano and Helmer with the teachings of Miller to prevent damage to either the objects or the equipment.

With respect to claim 46, Luevano, Miller and Helmner disclose all the claim language but not yet discussed is the adjustable member is a hydraulic actuator.
Helmner teaches use of a hydraulic actuator for lifting (col. 27, lines 15-22).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Helmner with the disclosure of Luevano to provide strong adjustable members for lifting.

With respect to claim 47,  Luevano, Miller and Helmner include all the claimed language but not yet discussed is the safety mechanism is disposed between opposite ends of the adjustable member.  
Miller teaches the safety mechanism (see numeral 29 in Fig. 2 and col. 4, lines 21-22).  In further support applicant’s specification states “…safety mechanism known in the art that may prevent conveying apparatus 46 from moving…”.  Neither Luevano nor Helmner nor Miller disclose the safety mechanism is disposed between opposite ends of the adjustable member.  The location of the safety mechanism is a design consideration.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the ordinary skill of a person in the art at the time of filing. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 48, Luevano, Miller and Helmner disclose all the claim language but not yet discussed is one end of the adjustable member is attached to the frame, and an opposite end of the adjustable member is attached to the second conveying apparatus.
Helmner teaches one end of the adjustable member (256) is attached to the frame (see numeral 108 in Fig. 18 below and col. 24, lines 18-19 and col. 2, lines 25-28) and an opposite end of the adjustable member is attached to the second conveying apparatus (see numeral 108 in Fig. 18 and see drawing below).

    PNG
    media_image1.png
    483
    841
    media_image1.png
    Greyscale


With respect to claim 49, Luevano, Miller and Helmner disclose all the claim language but not yet discussed is the one end is disposed above the second conveying apparatus. 
Helmner teaches the one end is disposed above the second conveying apparatus (see drawing below)

    PNG
    media_image2.png
    858
    1147
    media_image2.png
    Greyscale


With respect to claim 50, Luevano, Miller and Helmner disclose all the claim language but not yet discussed is the one end is disposed below the second conveying apparatus. 
The location of the one end is a design consideration.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 51, Luevano, Miller and Helmner disclose all the claim language but not yet discussed is the conveying apparatus is extendable.
Helmner teaches the conveying apparatus is extendable (see col. 2, line 18-19).  It would have been obvious to one having ordinary skill in the art to combine the disclosure of Luevano and Miller with the teachings of Helmner to gain flexibility in the conveyor length for increased processing.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Luevano, Miller and Helmner in further view of U.S. Pub. No. 2019/0315504 to Mueller.
With respect to claim 52, Luevano, Miller and Helmner disclose all the claim language but does not include an adjustable member configured to adjust a length of the second conveying apparatus.
Mueller teaches an adjustable member (see numeral 32 in Fig. 3B and [0048] first sentence) configured to adjust a length of the second conveying apparatus (see numeral 12 in Fig. 3B and [0048] first sentence).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Mueller with the disclosure of Luevano, Miller and Helmner to provide greater flexibility for safety and desired operations.

Claims 53, 54 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Luevano and U.S. Pub. No. 2019/0315504 to Mueller.
With respect to claim 53, Luevano discloses 
a frame (34);
a first conveyor positioned  adjacent the frame and extending in a first direction to a first distal end (see numeral 30 in Fig. 1 and col. 2, line 60)
a second conveyor connected to the frame and extending in the first direction from the frame to a second distal end (see numeral 20 in Fig. 1 and col. 2, lines 55-56), 
wherein the second distal end is movable from a first position proximate the first distal end to a second position above the first conveyor (col. 2, lines 57-62). 
Luevano does not disclose an adjustment mechanism configured to move the second conveyor from the first position to the second position.
Mueller teaches an adjustment mechanism (see numeral 32 in Fig. 3B and [0048] first sentence) configured to adjust a length of the second conveying apparatus (see numeral 12 in Fig. 3B and [0048] first sentence).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Mueller with the disclosure of Luevano to provide greater flexibility for safety and desired operations.

With respect to claim 54, Luevano and Mueller disclose all the claim language but not yet discussed is a safety mechanism configured to prevent movement of the adjustment mechanism. 
Mueller teaches a safety mechanism, see drawing below, 

    PNG
    media_image3.png
    535
    832
    media_image3.png
    Greyscale
configured to prevent movement of the adjustment mechanism (32).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Mueller with the disclosure of Luevano to provide greater flexibility for safety and desired operations.

With respect to claim 58, Luevano and Mueller disclose all the claim language but not yet discussed is the second conveyor is connected to the frame at a predetermined distance above the first conveyor.
Luevano teaches the second conveyor is connected at a predetermined distance above the first conveyor (see col. 6, lines 10-13).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Luevano and Mueller in view of U.S. Pat. No. 8,562,276 to Helmner.
With respect to claim 55, Luevano and Mueller disclose all the claim language, but not yet discussed is wherein the adjustment mechanism includes one of a hydraulic actuator, a pneumatic actuator, a rack and pinion arrangement, a chain and sprocket arrangement, or a pulley arrangement .
Helmner teaches use of a hydraulic actuator for lifting (col.27, lines 15-22).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Helmner with the disclosure of Luevano to provide strong adjustable members for lifting.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Luevano, and Mueller and further in view of U.S. Pat. No. 11,441,554 to Anderle.
With respect to claim 56, Luevano and Mueller disclose all the claim language but not yet discussed is the adjustment mechanism includes an actuator and the conveying system further includes a pump configured to supply fluid to the actuator.
Anderle teaches a pump configured to supply fluid to an actuator (see claim 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Anderle with the disclosures of Luevano and Mueller because it is well known in the art that actuators are often made up of pumps and fluids and that using such an actuator provides greater strength and stability.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Luevano,  Mueller, Anderle and further in view of U.S. Pat. No. 3,708,055 to Miller.
With respect to claim 57, Luevano, Mueller and Anderle disclose all the claim language but does not disclose a safety mechanism is configured to prevent movement of the actuator upon failure of the pump.
Miller teaches a safety mechanism configured to prevent adjustment of the adjustable member (see numeral 29 in Fig. 2 and col. 4 line 22-27).  In addition, applicant’s specification states “…safety mechanism known in the art that may prevent conveying apparatus 46 from moving…”.  Accordingly, the safety mechanism for preventing adjustment is recognized as known known in the art (see [0033] last sentence, see MPEP 2129 Admissions as Prior Art).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Miller with the disclosures of Luevano and Helmer with the teachings of Miller to prevent damage to either the objects or the equipment.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Luevano and Mueller as applied to claim 53 above, and further in view of U.S. Pat. No. 3,708,055 to Miller.
With respect to claim 60, Luevano and Mueller disclose all the claim language but do not disclose a selector having a first selector position associated with moving the distal end of the second conveyor to the first position; and a second selector position associated with moving the distal end of the second conveyor.
Miller teaches using a selector to begin and end an operation (see numerals 159 and 161 in Fig. 1 and col. 9 lines 30-37).  Miller does not teach a similar purpose for the switches as claimed by applicant.  However, those having ordinary skill in the art at the time of filing are aware of switches (as taught in Miller) and have used them in many different context and it would be a design consideration as to how to use them in the context of conveyors.

Allowable Subject Matter
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651